—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered September 29, 1997, convicting him of assault in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not direct the codefendant’s counsel to tell a court officer to convey any legal instructions to the jurors or to instruct them as to their duties and obligations (see, People v Bonaparte, 78 NY2d 26, 31; People v Torres, 191 AD2d 601, 602).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Krausman, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.